The trial court erred in summarily denying defendant’s motion for a suppression hearing on the ground that defendant had no standing to challenge the seizure of evidence at the premises in question. The affirmation in support of the motion indicated that defendant and a codefendant were, at the time of the seizure and for several weeks prior thereto, the exclusive occupants of the premises in question, with the consent of the tenant of record. Although defendant’s claim that his moving papers established standing as a matter of law is incorrect, the People’s affirmation in opposition raises an issue of fact to be resolved at a hearing on the motion (see, e.g., People v Miller, 162 AD2d 248, lv dismissed 76 NY2d 895).
Thus, we hold this appeal in abeyance and remand the matter for a suppression hearing limited to the issue of standing, and should the defendant’s standing be established, the issues of probable cause and exigent circumstances. Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Smith, JJ.